Benvenga, J.
This is a motion to vacate an order confirming the award of an arbitration. The order was made on January *1817,1947, and a copy thereof was served on the tenants on January 16,1947. The present application was initiated on February 1, 1949. The award is sought to be vacated upon the ground that the arbitration between the parties was a fabrication to circumvent the Emergency Bent Control Law.
Under section 1463 of the Civil Practice Act, the limit of time within which one may move to vacate, modify or correct an award is three months. If an aggrieved party fails to take steps within that period of time, he is barred from moving under that section (Matter of Mayo Realty Corp., 68 N. Y. S. 2d 843). Here, more than two years have elapsed since the entry of the order.
The instant motion is distinguishable from Dick’s Restaurant & Bar v. Rosenwasser (195 Misc. 179, decided simultaneously) in that in that case the plaintiff brought a plenary action and did not seek relief by an application to vacate.
The motion is accordingly denied. Settle order.